Exhibit 10.7

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

This Second Amendment to Credit Agreement is made as of this 30 day of June,
2004 by and among

 

TUESDAY MORNING CORPORATION, a Delaware corporation, and

 

the GUARANTORS party to the Credit Agreement, and

 

each of the REVOLVING CREDIT LENDERS party to the Credit Agreement, and

 

FLEET NATIONAL BANK, as the issuer of Letters of Credit and as Administrative
Agent for the Revolving Credit Lenders; and

 

FLEET NATIONAL BANK and WACHOVIA BANK, NATIONAL ASSOCIATION, as Co-Lead
Arrangers for the Tranche B Revolving Credit Extensions; and

 

WELLS FARGO BANK, N.A., as Syndication Agent;

 

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

 

W I T N E S S E T H

 

A.            Reference is made to the Credit Agreement (as amended and in
effect, the “Credit Agreement”) dated as of September 27, 2002 by and between,
among others, the Borrower, the Guarantors, the Revolving Credit Lenders, and
the Administrative Agent.

 

B.            The Borrower, the Guarantors, the Revolving Credit Lenders, and
the Administrative Agent desire to modify and amend certain provisions of the
Credit Agreement.

 

Accordingly, the Administrative Agent, the Revolving Credit Lenders, the
Borrower and the Guarantors agree as follows:

 


1.                                       DEFINITIONS.  CAPITALIZED TERMS USED
HEREIN AND NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE MEANINGS ASSIGNED TO SUCH
TERMS IN THE CREDIT AGREEMENT.


 


2.                                       AMENDMENTS TO SECTION 1 OF THE CREDIT
AGREEMENT.  THE PROVISIONS OF SECTION 1 OF THE CREDIT AGREEMENT ARE HEREBY
AMENDED AS FOLLOWS:


 


A.                                       BY DELETING THE DEFINITIONS OF
“INCREASED FACILITY AMOUNT”  AND “NEW LENDERS” IN THEIR ENTIRETY.


 


B.                                      BY AMENDING THE DEFINITION OF
“APPLICABLE MARGIN” BY ADDING THE FOLLOWING AFTER THE WORDS “SHALL BE” IN THE
FIRST LINE THEREOF:


 


, AS TO TRANCHE A REVOLVING CREDIT LOANS, ONLY,

 

1

--------------------------------------------------------------------------------


 


C.                                       BY AMENDING THE DEFINITION OF
“APPLICABLE REVOLVING CREDIT FEE PERCENTAGE” BY ADDING THE FOLLOWING AFTER THE
WORDS “SHALL MEAN”: IN THE FIRST LINE THEREOF:


 


                , AS TO TRANCHE A REVOLVING CREDIT LOANS, ONLY,


 


D.                                      BY AMENDING THE DEFINITION OF “BORROWING
BASE” TO ADD THE FOLLOWING AFTER THE WORDS “AVAILABILITY RESERVES” AT THE END
THEREOF:


 


PLUS (III) DURING THE OVERADVANCE PERIOD ONLY, THE OVERADVANCE.


 


E.                                       BY DELETING THE DEFINITION OF
“REVOLVING CREDIT COMMITMENT” IN ITS ENTIRETY AND SUBSTITUTING THE FOLLOWING IN
ITS STEAD:


 


“REVOLVING CREDIT COMMITMENT” SHALL MEAN FOR EACH REVOLVING CREDIT LENDER, THE
SUM OF ITS TRANCHE A REVOLVING COMMITMENT AND TRANCHE B REVOLVING COMMITMENT.


 


F.                                         BY DELETING THE DEFINITION OF
“REVOLVING CREDIT COMMITMENTS” IN ITS ENTIRETY AND SUBSTITUTING THE FOLLOWING IN
ITS STEAD:


 


“REVOLVING CREDIT COMMITMENTS” SHALL MEAN THE AGGREGATE SUM OF THE REVOLVING
CREDIT COMMITMENT OF ALL OF THE REVOLVING CREDIT LENDERS. THE AGGREGATE
PRINCIPAL AMOUNT OF THE REVOLVING CREDIT COMMITMENTS AS OF JUNE 30, 2004 IS
$215,000,000.


 


G.                                      BY DELETING THE DEFINITION OF “REVOLVING
CREDIT LENDERS” IN ITS ENTIRETY AND SUBSTITUTING THE FOLLOWING IN ITS STEAD:


 


“REVOLVING CREDIT LENDERS” SHALL MEAN, COLLECTIVELY, TRANCHE A REVOLVING LENDERS
AND TRANCHE B REVOLVING LENDERS.


 


H.                                      BY DELETING THE DEFINITION OF “REVOLVING
CREDIT LOANS” IN ITS ENTIRETY AND SUBSTITUTING THE FOLLOWING IN ITS STEAD:


 


“REVOLVING CREDIT LOANS” SHALL MEAN, COLLECTIVELY, TRANCHE A REVOLVING CREDIT
LOANS AND TRANCHE B REVOLVING CREDIT LOANS.


 


I.                                          BY AMENDING THE DEFINITIONS OF
“UNUTILIZED REVOLVING CREDIT COMMITMENT” BY ADDING THE FOLLOWING AFTER THE WORDS
“SHALL MEAN”: IN THE FIRST LINE THEREOF:


 


, AS TO TRANCHE A REVOLVING CREDIT LOANS, ONLY,


 


J.                                          BY ADDING THE FOLLOWING NEW
DEFINITIONS IN APPROPRIATE ALPHABETICAL ORDER:


 


I.                                          “OVERADVANCE” MEANS (X) DURING THE
OVERADVANCE PERIOD, AN AMOUNT NOT TO EXCEED THE AGGREGATE TRANCHE B REVOLVING
COMMITMENTS OUTSTANDING


 


2

--------------------------------------------------------------------------------



 


BUT IN NO EVENT IN EXCESS OF $55,000,000, AND (Y) $0 AFTER THE EXPIRATION OF THE
OVERADVANCE PERIOD.


 


II.                                       “OVERADVANCE PERIOD” SHALL MEAN THE
PERIOD FROM JUNE 30, 2004 THROUGH AND INCLUDING MARCH 31, 2005.


 


III.                                    “TRANCHE” MEANS, WHEN USED IN REFERENCE
TO ANY REVOLVING CREDIT LOAN, REFERS TO WHETHER SUCH REVOLVING LOAN IS A TRANCHE
A REVOLVING CREDIT LOAN OR A TRANCHE B REVOLVING CREDIT LOAN.


 


IV.                                   “TRANCHE A REVOLVING COMMITMENT” MEANS,
WITH RESPECT TO EACH TRANCHE A REVOLVING LENDER, THE COMMITMENT OF SUCH TRANCHE
A REVOLVING LENDER SET FORTH AS ITS TRANCHE A REVOLVING COMMITMENT OPPOSITE ITS
NAME ON ANNEX A HERETO OR AS MAY SUBSEQUENTLY BE SET FORTH IN THE REGISTER FROM
TIME TO TIME, AS THE SAME MAY BE REDUCED FROM TIME TO TIME PURSUANT TO SECTION
2.05.


 


V.                                      “TRANCHE A REVOLVING COMMITMENT
PERCENTAGE” MEANS, WITH RESPECT TO EACH TRANCHE A REVOLVING LENDER, THE
PERCENTAGE OF THE TRANCHE A REVOLVING COMMITMENTS OF SUCH TRANCHE A REVOLVING
LENDER HEREUNDER SET FORTH OPPOSITE ITS NAME ON ANNEX A HERETO OR AS MAY
SUBSEQUENTLY BE SET FORTH IN THE REGISTER FROM TIME TO TIME.


 


VI.                                   “TRANCHE A REVOLVING CREDIT EXTENSIONS”
MEANS, AS OF ANY DATE, THE SUM OF (A) THE AMOUNT OF ALL TRANCHE A REVOLVING
CREDIT LOANS OUTSTANDING, AND (B) THE AMOUNT OF THE LETTERS OF CREDIT LIABILITY
OUTSTANDING.


 


VII.                                “TRANCHE A REVOLVING LENDER” MEANS EACH
PERSON HAVING A TRANCHE A REVOLVING COMMITMENT AS SET FORTH IN ANNEX A HERETO OR
IN THE NOTICE OF ASSIGNMENT BY WHICH IT BECOMES A REVOLVING CREDIT LENDER.


 


VIII.                             “TRANCHE A REVOLVING CREDIT LOANS” MEANS ALL
REVOLVING CREDIT LOANS AT ANY TIME MADE BY A TRANCHE A REVOLVING LENDER PURSUANT
TO SECTION 2.1.


 


IX.                                     “TRANCHE B INTEREST RATE” MEANS,
INITIALLY, WITH RESPECT TO ALTERNATE BASE RATE LOANS, THE ALTERNATE BASE RATE
PLUS 0% PER ANNUM AND WITH RESPECT TO LIBOR LOANS, THE LIBOR RATE PLUS 2.00% PER
ANNUM. IF FOR FIVE (5) CONSECUTIVE BUSINESS DAYS COMMENCING SEPTEMBER 1, 2004,
(I) (A) THE AGGREGATE AMOUNT OF ALL REVOLVING CREDIT LOANS OUTSTANDING, AND (B)
THE AMOUNT OF THE LETTERS OF CREDIT LIABILITY OUTSTANDING IS LESS THAN OR EQUAL
TO THE BORROWING BASE (WITHOUT GIVING EFFECT TO THE OVERADVANCE), THE TRANCHE B
INTEREST RATE SHALL BE REDUCED ONE BUSINESS DAY AFTER THE BORROWER’S WRITTEN
REQUEST, WITH RESPECT TO ALTERNATE BASE RATE LOANS, TO THE ALTERNATE BASE RATE
PLUS 0% PER ANNUM AND, WITH RESPECT TO LIBOR LOANS, TO THE LIBOR RATE PLUS 1.75%
PER ANNUM, OR (II) (A) THE AGGREGATE


 


3

--------------------------------------------------------------------------------



 


AMOUNT OF ALL REVOLVING CREDIT LOANS OUTSTANDING, AND (B) THE AMOUNT OF THE
LETTERS OF CREDIT LIABILITY OUTSTANDING IS LESS THAN OR EQUAL TO 75% OF THE
BORROWING BASE (WITHOUT GIVING EFFECT TO THE OVERADVANCE), THE TRANCHE B
INTEREST RATE SHALL BE REDUCED ONE BUSINESS DAY AFTER THE BORROWER’S WRITTEN
REQUEST, WITH RESPECT TO ALTERNATE BASE RATE LOANS, TO THE ALTERNATE BASE RATE
PLUS 0% PER ANNUM AND, WITH RESPECT TO LIBOR LOANS, TO THE LIBOR RATE PLUS 1.50%
PER ANNUM, OR (III) (A) THE AGGREGATE AMOUNT OF ALL REVOLVING CREDIT LOANS
OUTSTANDING, AND (B) THE AMOUNT OF THE LETTERS OF CREDIT LIABILITY OUTSTANDING
IS LESS THAN OR EQUAL TO 50% OF THE BORROWING BASE (WITHOUT GIVING EFFECT TO THE
OVERADVANCE), THE TRANCHE B INTEREST RATE SHALL BE REDUCED ONE BUSINESS DAY
AFTER THE BORROWER’S WRITTEN REQUEST, TO THE ALTERNATE BASE RATE OR THE LIBOR
RATE, AS APPLICABLE, PLUS IN EACH CASE, THE APPLICABLE MARGIN.


 


X.                                        “TRANCHE B PAYMENT CONDITION” MEANS
THAT AT THE TIME OF ANY PAYMENT OF THE PRINCIPAL OF THE TRANCHE B CREDIT
EXTENSIONS AND AFTER GIVING EFFECT THERETO, THE OUTSTANDING TRANCHE A REVOLVING
CREDIT EXTENSIONS SHALL NOT EXCEED 50% OF THE THEN BORROWING BASE (WITHOUT
GIVING EFFECT TO THE OVERADVANCE).


 


XI.                                     “TRANCHE B REVOLVING COMMITMENT” MEANS,
WITH RESPECT TO EACH TRANCHE B REVOLVING LENDER, THE COMMITMENT OF SUCH TRANCHE
B REVOLVING LENDER SET FORTH AS ITS TRANCHE B REVOLVING COMMITMENT OPPOSITE ITS
NAME ON ANNEX A HERETO OR AS MAY SUBSEQUENTLY BE SET FORTH IN THE REGISTER FROM
TIME TO TIME, AS THE SAME MAY BE REDUCED FROM TIME TO TIME PURSUANT TO SECTION
2.05.


 


XII.                                  “TRANCHE B REVOLVING COMMITMENT
PERCENTAGE” MEANS, WITH RESPECT TO EACH TRANCHE B REVOLVING LENDER, THE
PERCENTAGE OF THE TRANCHE B REVOLVING COMMITMENTS OF SUCH TRANCHE B REVOLVING
LENDER HEREUNDER SET FORTH OPPOSITE ITS NAME ON ANNEX A HERETO OR AS MAY
SUBSEQUENTLY BE SET FORTH IN THE REGISTER FROM TIME TO TIME.


 


XIII.                               “TRANCHE B REVOLVING CREDIT EXTENSIONS”
MEANS, AS OF ANY DATE, THE AMOUNT OF ALL TRANCHE B REVOLVING CREDIT LOANS
OUTSTANDING.


 


XIV.                              “TRANCHE B REVOLVING LENDER” MEANS EACH PERSON
HAVING A TRANCHE B REVOLVING COMMITMENT AS SET FORTH IN ANNEX A HERETO OR IN THE
NOTICE OF ASSIGNMENT BY WHICH IT BECOMES A REVOLVING CREDIT LENDER.


 


XV.                                 “TRANCHE B REVOLVING CREDIT LOANS” MEANS ALL
REVOLVING CREDIT LOANS AT ANY TIME MADE BY A TRANCHE B REVOLVING LENDER PURSUANT
TO SECTION 2.1.


 


3.                                       AMENDMENTS TO SECTION 2 OF THE CREDIT
AGREEMENT.  THE PROVISIONS OF SECTION 2 OF THE CREDIT AGREEMENT ARE HEREBY
AMENDED AS FOLLOWS:


 


4

--------------------------------------------------------------------------------



 


A.                                       THE PROVISIONS OF SECTION 2.1(A)(I) OF
THE CREDIT AGREEMENT ARE HEREBY AMENDED AS FOLLOWS:


 


I.                                          BY ADDING THE WORDS “EXCEPT AS
PROVIDED IN SECTION 2.2 HEREOF WITH RESPECT TO THE TRANCHE B REVOLVING LENDERS,”
AT THE BEGINNING OF SUCH SECTION.


 


II.                                       BY ADDING THE FOLLOWING AT THE END
THEREOF:


 


IN NO EVENT SHALL A TRANCHE A REVOLVING LENDER BE OBLIGATED TO FUND THE
OVERADVANCE PORTION OF THE BORROWING BASE.


 


B.                                      THE PROVISIONS OF SECTION 2.1(A)(II) OF
THE CREDIT AGREEMENT ARE HEREBY DELETED IN THEIR ENTIRETY AND THE FOLLOWING
SUBSTITUTED IN THEIR STEAD:


 

(ii)   Intentionally Omitted.

 


C.                                       THE PROVISIONS OF SECTION 2.1(B) OF THE
CREDIT AGREEMENT ARE HEREBY AMENDED TO PROVIDE THAT ALL REFERENCES THEREIN TO
“REVOLVING CREDIT LENDER” SHALL MEAN AND REFER TO “TRANCHE A REVOLVING LENDER.”


 


D.                                      THE PROVISIONS OF SECTION 2.2 OF THE
CREDIT AGREEMENT ARE HEREBY AMENDED AS FOLLOWS:


 


I.                                          BY ADDING THE WORDS “SUBJECT TO THE
PROVISIONS OF THE FOLLOWING PARAGRAPH,” AT THE BEGINNING OF THE THIRD SENTENCE
OF THE FIRST PARAGRAPH.


 


II.                                       BY ADDING THE FOLLOWING NEW PARAGRAPH:


 


NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN CONTAINED, ALL REVOLVING CREDIT
LOANS SHALL BE TRANCHE A REVOLVING CREDIT LOANS UNLESS AND UNTIL THE BORROWER
REQUESTS THAT A TRANCHE B REVOLVING CREDIT LOAN BE MADE.  AFTER EACH SUCH
REQUEST, THE TRANCHE B REVOLVING LENDERS SHALL LEND, SUBJECT TO THE TERMS AND
CONDITIONS HEREIN SET FORTH (INCLUDING, WITHOUT LIMITATION, IN SECTION 7) AN
AMOUNT EQUAL TO $5,000,000, OR SUCH GREATER AMOUNT AS THE BORROWER MAY REQUEST. 
IN NO EVENT SHALL THE TRANCHE B REVOLVING LENDERS BE OBLIGATED TO MAKE TRANCHE B
REVOLVING CREDIT LOANS (X) ON OR AFTER MARCH 31, 2005, (Y) IN EXCESS OF THEIR
RESPECTIVE TRANCHE B REVOLVING COMMITMENT OR (Z) IF THE LIMITATIONS CONTAINED IN
SECTION 2.1(A)(I) WOULD BE BREACHED.

 


E.                                       THE PROVISIONS OF SECTION 2.3 OF THE
CREDIT AGREEMENT ARE HEREBY AMENDED AS FOLLOWS:


 


I.                                          TO PROVIDE THAT ALL REFERENCES
THEREIN TO “REVOLVING CREDIT LENDER” SHALL MEAN AND REFER TO “TRANCHE A
REVOLVING LENDER.”

 

5

--------------------------------------------------------------------------------


 


II.                                       TO DELETE THE WORDS “(BASED ON THE
REVOLVING CREDIT COMMITMENTS)” IN THE 11TH AND 13TH LINES THEREOF AND
SUBSTITUTING THE FOLLOWING IN ITS STEAD:


 


                (BASED ON THE TRANCHE A REVOLVING COMMITMENTS)


 


III.                                    TO DELETE THE WORDS “REVOLVING CREDIT
COMMITMENT” IN THE 14TH LINE THEREOF AND SUBSTITUTING THE WORDS “TRANCHE A
REVOLVING COMMITMENT” IN ITS STEAD.


 


IV.                                   TO DELETE THE WORDS “REVOLVING CREDIT
COMMITMENT” IN CLAUSE (B) THEREOF AND SUBSTITUTING THE WORDS “TRANCHE A
REVOLVING COMMITMENT” IN ITS STEAD.


 


V.                                      TO DELETE THE WORDS “REVOLVING CREDIT
COMMITMENT PERCENTAGE” IN CLAUSES (B), (C), (D) AND (F) THEREOF AND SUBSTITUTING
THE WORDS “TRANCHE A REVOLVING COMMITMENT PERCENTAGE” IN ITS STEAD.


 


F.                                         THE PROVISIONS OF SECTION 2.5(C) OF
THE CREDIT AGREEMENT ARE HEREBY AMENDED BY DELETING THE PROVISIONS THEREOF AND
SUBSTITUTING THE FOLLOWING IN ITS STEAD:


 


(C)   BORROWER SHALL HAVE THE RIGHT AT ANY TIME TO TERMINATE THE TRANCHE B
REVOLVING COMMITMENTS.  UPON SUCH TERMINATION (AND THE REPAYMENT OF THE TRANCHE
B CREDIT EXTENSIONS IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT), ALL
OBLIGATIONS AND RIGHTS (EXCEPT THOSE RIGHTS, BUT NOT OBLIGATIONS, WHICH
EXPRESSLY SURVIVE SUCH TERMINATION) OF THE TRANCHE B REVOLVING LENDERS TO THE
BORROWER , THE AGENT AND THE OTHER LENDERS SHALL BE TERMINATED.


 


G.                                      THE PROVISIONS OF SECTION 2.6 OF THE
CREDIT AGREEMENT ARE HEREBY AMENDED AS FOLLOWS:


 


I.                                          TO PROVIDE THAT ALL REFERENCES
THEREIN TO “REVOLVING CREDIT LENDER” IN SECTION 2.6(A) SHALL MEAN AND REFER TO
“TRANCHE A REVOLVING LENDER.”


 


II.                                       BY ADDING THE WORDS “AS AMENDED AND IN
EFFECT” AT THE END OF SECTION 2.6(B).


 


III.                                    BY ADDING THE FOLLOWING NEW CLAUSE (D):


 


(D)  ON THE EFFECTIVE DATE OF THE SECOND AMENDMENT TO THIS AGREEMENT, THE
BORROWERS SHALL PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE TRANCHE
A REVOLVING LENDERS WHO CONSENT TO SUCH SECOND AMENDMENT, (I) AN AMENDMENT FEE
IN AN AMOUNT EQUAL TO 0.07% OF EACH SUCH TRANCHE A REVOLVING LENDER’S TRANCHE A
REVOLVING COMMITMENT IMMEDIATELY PRECEDING THE EFFECTIVENESS OF THE SECOND
AMENDMENT TO THIS AGREEMENT, AND (II) AN INCREMENTAL FEE IN AN AMOUNT EQUAL TO
0.20% OF THE DIFFERENCE, IF ANY, BETWEEN

 

6

--------------------------------------------------------------------------------


 


SUCH TRANCHE A REVOLVING LENDER’S TRANCHE A REVOLVING COMMITMENT IMMEDIATELY
SUBSEQUENT TO THE EFFECTIVENESS OF THE SECOND AMENDMENT TO THIS AGREEMENT AND
SUCH TRANCHE A REVOLVING LENDER’S TRANCHE A REVOLVING COMMITMENT IMMEDIATELY
PRECEDING THE EFFECTIVENESS OF THE SECOND AMENDMENT TO THIS AGREEMENT.  SUCH
FEES SHALL BE FULLY EARNED ON THE EFFECTIVE DATE OF THE SECOND AMENDMENT AND
WILL NOT BE SUBJECT TO REFUND OR REBATE UNDER ANY CIRCUMSTANCE.


 


H.                                      THE PROVISIONS OF SECTION 2.10 OF THE
CREDIT AGREEMENT ARE HEREBY AMENDED BY ADDING THE FOLLOWING NEW PARAGRAPH AT THE
END THEREOF:


 


NOTWITHSTANDING THE FOREGOING, THE BORROWER MAY NOT REPAY ALL OR ANY PORTION OF
THE TRANCHE B CREDIT EXTENSIONS EXCEPT AS PROVIDED IN SECTIONS 2.11 OR 2.13
HEREOF.  ANY PORTION OF THE TRANCHE B CREDIT EXTENSIONS WHICH ARE SO REPAID MAY
NOT BE REBORROWED.


 


I.                                          THE PROVISIONS OF SECTION 2.11(A) OF
THE CREDIT AGREEMENT ARE HEREBY AMENDED AS FOLLOWS:


 


I.                                          BY DELETING THE WORDS “REVOLVING
CREDIT LOANS” IN CLAUSE SECOND AND SUBSTITUTING THE WORDS “TRANCHE A REVOLVING
CREDIT LOANS” IN THEIR STEAD.


 


II.                                       BY ADDING THE FOLLOWING AFTER CLAUSE
THIRD:


 


FOURTH, TO TRANCHE B REVOLVING CREDIT EXTENSIONS.


 


J.                                          THE PROVISIONS OF SECTION 2.11 ARE
HEREBY AMENDED BY ADDING THE FOLLOWING NEW PARAGRAPH AT THE END THEREOF:


 


(C)   AS LONG AS THE TRANCHE B PAYMENT CONDITION IS SATISFIED, THE BORROWERS MAY
REPAY THE TRANCHE B CREDIT EXTENSIONS UNTIL ALL SUCH TRANCHE B CREDIT EXTENSIONS
HAVE BEEN REPAID IN FULL. ANY PORTION OF THE TRANCHE B CREDIT EXTENSIONS WHICH
ARE SO REPAID MAY NOT BE REBORROWED.

 


K.                                       THE PROVISIONS OF SECTION 2.13 OF THE
CREDIT AGREEMENT ARE HEREBY AMENDED TO ADD THE FOLLOWING SENTENCE AT THE END
THEREOF:


 


ALL PAYMENTS MADE TO COMPLY WITH THE PROVISIONS OF THIS SECTION 2.13, EXCEPT TO
THE EXTENT PERMITTED IN ACCORDANCE WITH THE TRANCHE B PAYMENT CONDITION, SHALL
FIRST BE APPLIED TO TRANCHE A REVOLVING CREDIT LOANS AND THEREAFTER TO TRANCHE B
REVOLVING CREDIT LOANS.


 


4.                                       AMENDMENTS TO SECTION 3 OF THE CREDIT
AGREEMENT.  THE PROVISIONS OF SECTION 3 OF THE CREDIT AGREEMENT ARE HEREBY
AMENDED AS FOLLOWS:

 

7

--------------------------------------------------------------------------------


 


A.                                       THE PROVISIONS OF SECTION 3.2(A) OF THE
CREDIT AGREEMENT ARE HEREBY DELETED IN THEIR ENTIRETY AND THE FOLLOWING
SUBSTITUTED IN THEIR STEAD:


 


(A)(I)        BORROWER HEREBY PROMISES TO PAY TO THE ADMINISTRATIVE AGENT FOR
THE ACCOUNT OF EACH TRANCHE A REVOLVING LENDER INTEREST ON THE UNPAID PRINCIPAL
AMOUNT OF EACH TRANCHE A REVOLVING CREDIT LOAN MADE BY SUCH TRANCHE A REVOLVING
LENDER FOR THE PERIOD FROM AND INCLUDING THE DATE OF SUCH TRANCHE A REVOLVING
CREDIT LOAN TO BUT EXCLUDING THE DATE SUCH LOAN SHALL BE PAID IN FULL, AT THE
FOLLOWING RATES PER ANNUM:


 

(A)  DURING SUCH PERIODS AS SUCH TRANCHE A REVOLVING CREDIT LOAN IS AN ALTERNATE
BASE RATE LOAN, THE ALTERNATE BASE RATE (AS IN EFFECT FROM TIME TO TIME), PLUS
THE APPLICABLE MARGIN AND

 

(B)  DURING SUCH PERIODS AS SUCH TRANCHE A REVOLVING CREDIT LOAN IS A LIBOR
LOAN, FOR EACH INTEREST PERIOD RELATING THERETO, THE LIBOR RATE FOR SUCH LOAN
FOR SUCH INTEREST PERIOD, PLUS THE APPLICABLE MARGIN.

 

(ii)           Borrower hereby promises to pay to the Administrative Agent for
the account of each Tranche B Revolving Lender interest on the unpaid principal
amount of each Tranche B Revolving Credit Loan made by such Tranche B Revolving
Lender for the period from and including the date of such Tranche B Revolving
Credit Loan to but excluding the date such Loan shall be paid in full, at the
Tranche B Interest Rate, as applicable.

 


B.                                      THE PROVISIONS OF SECTION 3.2(B) OF THE
CREDIT AGREEMENT ARE HEREBY AMENDED BY ADDING THE WORDS “OR TRANCHE B INTEREST
RATE” AFTER THE WORDS “AND/OR LIBOR LOANS” IN THE FIFTH LINE THEREOF.

 


5.                                       AMENDMENTS TO SECTION 4 OF THE CREDIT
AGREEMENT.  THE PROVISIONS OF SECTION 4.4 ARE HEREBY AMENDED BY ADDING THE WORDS
“PREPAYMENTS OF THE TRANCHE B CREDIT EXTENSIONS AS PERMITTED HEREIN” IMMEDIATELY
AFTER THE WORDS “SECTION 5.4” IN THE SECOND LINE THEREOF.


 


6.                                       AMENDMENTS TO SECTION 9 OF THE CREDIT
AGREEMENT.  THE PROVISIONS OF SECTION 9 OF THE CREDIT AGREEMENT ARE HEREBY
AMENDED AS FOLLOWS:


 


A.                                       THE PROVISIONS OF SECTION 9.1(J)(II)
ARE HEREBY AMENDED BY ADDING THE FOLLOWING AT THE END THEREOF:


 


NOTWITHSTANDING THE FOREGOING, FOR THE WEEKS ENDING JULY 10, 2004 THROUGH AUGUST
28, 2004, BORROWER SHALL DELIVER A BORROWING BASE CERTIFICATE NO LATER THAN
12:00 NOON CST ON THE THIRD BUSINESS DAY AFTER THE END OF EACH WEEK, AS OF THE
LAST SATURDAY OF THE IMMEDIATELY PRECEDING WEEK; IF BORROWER FAILS TO DELIVER
ANY SUCH BORROWING BASE CERTIFICATE WITHIN THREE (3) BUSINESS DAYS AFTER

 

8

--------------------------------------------------------------------------------


 


THE END OF ANY SUCH WEEK, THEN THE BORROWING BASE SHALL BE DEEMED TO BE $0 UNTIL
SUCH TIME AS BORROWER SHALL DELIVER SUCH REQUIRED BORROWING BASE CERTIFICATE.


 


B.                                      THE PROVISIONS OF SECTION 9.10(C)(I) OF
THE CREDIT AGREEMENT ARE HEREBY DELETED IN THEIR ENTIRETY AND THE FOLLOWING IS
SUBSTITUTED IN THEIR STEAD:


 

(i)            the amount of all such repurchases, redemptions, other
acquisitions and Dividend Payments shall not exceed, in the aggregate,
$60,000,000 in each of fiscal years 2004 and 2005 and shall not exceed, in the
aggregate, $15,000,000 for the fiscal quarter ending March 31, 2006;

 


C.                                       THE PROVISIONS OF SECTION 9.10(C)(III)
OF THE CREDIT AGREEMENT ARE HEREBY DELETED IN THEIR ENTIRETY AND THE FOLLOWING
IS SUBSTITUTED IN THEIR STEAD:


 

(iii)          within 10 Business Days after the end of each calendar month,
Borrower shall deliver to the Administrative Agent an Officers’ Certificate
stating compliance with this Section 9.10(c) as of the end of the immediately
preceding month.

 


7.                                       AMENDMENT TO SECTION 12 OF THE CREDIT
AGREEMENT.  THE PROVISIONS OF SECTION 12.4(A) OF THE CREDIT AGREEMENT ARE HEREBY
AMENDED BY ADDING THE FOLLOWING NEW CLAUSE AT THE END THEREOF:


 


(VIII)        WITHOUT LIMITING, AND IN ADDITION TO, THE FOREGOING, NO AMENDMENT,
MODIFICATION, SUPPLEMENT OR WAIVER SHALL MAKE ANY CHANGE TO THE DEFINITIONS OF
“OVERADVANCE”, “OVERADVANCE PERIOD”, “TRANCHE B PAYMENT CONDITION”, OR THE
PROVISIONS OF SECTIONS 2.2, 2.10, 2.11(C) OR 2.13, OR, EXCEPT AS PROVIDED IN THE
DEFINITION THEREOF, REDUCE THE TRANCHE B INTEREST RATE, WITHOUT THE CONSENT OF
ALL OF THE TRANCHE B LENDERS.


 


8.                                       AMENDMENT TO ANNEX A AND EXHIBITS. 
ANNEX A AND EXHIBITS A-1, C-2, AND H TO THE CREDIT AGREEMENT ARE HEREBY DELETED
IN ITS ENTIRETY AND A NEW ANNEX A AND NEW EXHIBITS A-1, C-2, AND H IN THE FORM
ATTACHED HERETO ARE SUBSTITUTED IN ITS STEAD.


 


9.                                       CONDITIONS PRECEDENT TO EFFECTIVENESS. 
THIS SECOND AMENDMENT SHALL NOT BECOME EFFECTIVE UNLESS AND UNTIL EACH OF THE
FOLLOWING CONDITIONS PRECEDENT HAVE BEEN SATISFIED:


 


A.                                       THIS SECOND AMENDMENT SHALL HAVE BEEN
DULY EXECUTED AND DELIVERED BY THE BORROWER, THE GUARANTORS, THE ADMINISTRATIVE
AGENT, AND EACH OF THE REVOLVING CREDIT LENDERS.  THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED A FULLY EXECUTED COPY HEREOF AND OF EACH OTHER DOCUMENT REQUIRED
HEREUNDER.


 


B.                                      THE BORROWER SHALL HAVE PAID TO THE
ADMINISTRATIVE AGENT ALL FEES AND EXPENSE REIMBURSEMENT REQUIRED HEREBY AND
UNDER THE FEE LETTER, AS AMENDED THIS DATE.

 

9

--------------------------------------------------------------------------------


 


C.                                       NO DEFAULT OR EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING BOTH BEFORE AND IMMEDIATELY AFTER GIVING EFFECT
TO THE EXECUTION OF THIS SECOND AMENDMENT.


 


D.                                      THE BORROWER AND EACH GUARANTOR SHALL
HAVE PROVIDED SUCH ADDITIONAL OPINIONS, INSTRUMENTS AND DOCUMENTS TO THE
ADMINISTRATIVE AGENT AS THE ADMINISTRATIVE AGENT AND ITS COUNSEL MAY HAVE
REASONABLY REQUESTED, INCLUDING WITHOUT LIMITATION THOSE DESCRIBED ON EXHIBIT
“9D” TO THIS SECOND AMENDMENT.


 


10.                                 MISCELLANEOUS.


 


A.                                       THIS SECOND AMENDMENT MAY BE EXECUTED
IN SEVERAL COUNTERPARTS AND BY EACH PARTY ON A SEPARATE COUNTERPART, EACH OF
WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE AN ORIGINAL, AND ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE INSTRUMENT.


 


B.                                      THIS SECOND AMENDMENT EXPRESSES THE
ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED HEREBY.  NO PRIOR NEGOTIATIONS OR DISCUSSIONS SHALL LIMIT, MODIFY,
OR OTHERWISE AFFECT THE PROVISIONS HEREOF.


 


C.                                       ANY DETERMINATION THAT ANY PROVISION OF
THIS SECOND AMENDMENT OR ANY APPLICATION HEREOF IS INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY RESPECT AND IN ANY INSTANCE SHALL NOT EFFECT THE VALIDITY,
LEGALITY, OR ENFORCEABILITY OF SUCH PROVISION IN ANY OTHER INSTANCE, OR THE
VALIDITY, LEGALITY OR ENFORCEABILITY OF ANY OTHER PROVISIONS OF THIS SECOND
AMENDMENT.


 


D.                                      THE BORROWER SHALL PAY ON DEMAND ALL
COSTS AND EXPENSES OF THE ADMINISTRATIVE AGENT, INCLUDING, WITHOUT LIMITATION,
REASONABLE ATTORNEYS’ FEES IN CONNECTION WITH THE PREPARATION, NEGOTIATION,
EXECUTION AND DELIVERY OF THIS SECOND AMENDMENT.


 


E.                                       THE BORROWER WARRANTS AND REPRESENTS
THAT THE BORROWER HAS CONSULTED WITH INDEPENDENT LEGAL COUNSEL OF THE BORROWER’S
SELECTION IN CONNECTION WITH THIS SECOND AMENDMENT AND IS NOT RELYING ON ANY
REPRESENTATIONS OR WARRANTIES OF THE ADMINISTRATIVE AGENT OR ITS COUNSEL IN
ENTERING INTO THIS SECOND AMENDMENT.

 

[SIGNATURE PAGES FOLLOW]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Second Amendment as of
the day and year first above written.

 

 

TUESDAY MORNING CORPORATION

 

 

 

 

 

 

 

By:

/s/ Terry Crump

 

 

Name:

Terry L. Crump

 

Title:

Vice President, Finance

 

 

 

 

 

 

 

TUESDAY MORNING, INC.

 

 

 

 

 

 

 

By:

/s/ Terry Crump

 

 

Name:

Terry L. Crump

 

Title:

Vice President, Finance

 

 

 

 

 

 

 

FRIDAY MORNING, INC.

 

 

 

 

 

 

 

By:

 /s/ Terry Crump

 

 

Name:

Terry L. Crump

 

Title:

Vice President, Finance

 

 

 

 

 

 

 

DAYS OF THE WEEK, INC.

 

 

 

 

 

 

 

By:

/s/ Terry Crump

 

 

Name:

Terry L. Crump

 

Title:

Vice President, Finance

 

 

 

 

 

 

 

TUESDAY MORNING PARTNERS, LTD.

 

 

 

 

 

 

 

By:

Days of the Week, Inc., its General Partner

 

 

 

 

 

 

 

By:

/s/ Terry Crump

 

 

Name:

Terry L. Crump

 

Title:

Vice President, Finance

 

11

--------------------------------------------------------------------------------


 

 

NIGHTS OF THE WEEK, INC.

 

 

 

 

 

 

 

By:

/s/ Susan C. Johnson

 

 

Name:

Susan C. Johnson

 

Title:

President

 

 

 

 

 

 

 

TMI HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ Susan C. Johnson

 

 

Name:

Susan C. Johnson

 

Title:

President

 

12

--------------------------------------------------------------------------------


 

 

FLEET NATIONAL BANK, as Administrative Agent and Issuing Lender

 

 

 

 

 

 

 

By:

/s/ Betsy Ratto

 

 

Name: 

Betsy Ratto

 

Title:  Managing Director

 

 

 

 

REVOLVING CREDIT LENDERS

 

 

 

 

 

FLEET NATIONAL BANK, as a Revolving Credit Lender and Co-Lead Arranger for
Tranche B Revolving Credit Extensions

 

 

 

 

 

 

 

By:

/s/ Betsy Ratto

 

 

Name: 

Betsy Ratto

 

Title:  Managing Director

 

 

 

 

 

 

 

WELLS FARGO BANK, N.A., as a Revolving Credit Lender and Syndication Agent

 

 

 

 

 

 

 

By:

/s/ Jason Weighter

 

 

Name:

Jason Weighter

 

Title:  Vice President

 

 

 

 

 

 

 

LASALLE BANK NATIONAL ASSOCIATION, as a Revolving Credit Lender and
Documentation Agent

 

 

 

 

 

 

 

By:

/s/ Keith Cable

 

 

Name:

Keith Cable

 

Title:  Vice President

 

13

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a Revolving Credit Lender and Documentation
Agent

 

 

 

 

 

 

 

By:

/s/ David Higbee

 

 

Name:

David Higbee

 

Title: Vice President

 

 

 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as a Revolving Credit Lender and Co-Lead
Arranger for Tranche B Revolving Credit Extensions

 

 

 

 

 

 

 

By:

/s/ Susan T. Vitale

 

 

Name:

Susan T. Vitale

 

Title: Vice President

 

 

 

 

BANK LEUMI USA, as a Revolving Credit Lender

 

 

 

 

 

 

 

By:

 /s/ Joung Hee Hong

 

 

Name: 

Joung Hee Hong

 

Title: Vice President

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION, as a Revolving Credit Lender

 

 

 

 

 

 

 

By:

/s/ Amanda J. van Heyst

 

 

Name:

Amanda J. van Heyst

 

Title: Duly Authorized Signatory

 

 

 

 

NATIONAL CITY BANK, as a Revolving Credit Lender

 

 

 

 

 

 

 

By:

/s/ Michael J. Durbin

 

 

Name:

Michael J. Durbin

 

Title: Senior Vice President

 

14

--------------------------------------------------------------------------------


 

 

PB CAPITAL CORPORATION, as a Revolving Credit Lender

 

 

 

 

 

 

 

By:

/s/ Christopher J. Ruzzi / Jeffrey N. Frost

 

 

Name: 

Christopher J. Ruzzi / Jeffrey N. Frost

 

Title: Vice President / Managing Director

 

15

--------------------------------------------------------------------------------


 

ANNEX A

TUESDAY MORNING CORPORATION ALLOCATIONS

 

Revolving Credit Lender

 

Tranche A
Revolving
Commitment

 

Tranche A
Revolving
Commitment
Percentage

 

Tranche B
Revolving
Commitment

 

Tranche B
Revolving
Commitment
Percentage

 

Revolving Credit Commitment

 

Revolving
Credit
Commitment
Percentage

 

Fleet National Bank

 

35,555,555.56

 

22.22

%

18,333,333.33

 

33.33

%

53,888,888.89

 

25.06

%

Wells Fargo Bank, N.A.

 

28,444,444.44

 

17.78

%

18,333,333.33

 

33.33

%

46,777,777.78

 

21.76

%

LaSalle Bank National Association

 

18,888,888.89

 

11.81

%

18,333,333.33

 

33.33

%

37,222,222.22

 

17.31

%

U.S. Bank National Association

 

17,777,777.78

 

11.11

%

—

 

 

 

17,777,777.78

 

8.27

%

Wachovia Bank, National Association

 

17,777,777.78

 

11.11

%

—

 

 

 

17,777,777.78

 

8.27

%

Bank Leumi USA

 

9,000,000.00

 

5.63

%

—

 

 

 

9,000,000.00

 

4.19

%

General Electric Capital Corporation

 

11,777,777.78

 

7.36

%

—

 

 

 

11,777,777.78

 

5.48

%

National City Bank

 

11,777,777.78

 

7.36

%

—

 

 

 

11,777,777.78

 

5.48

%

PB Capital Corporation

 

9,000,000.00

 

5.63

%

—

 

 

 

9,000,000.00

 

4.19

%

 

 

160,000,000.00

 

100.00

%

55,000,000.00

 

100.00

%

215,000,000.00

 

100.00

%

 

16

--------------------------------------------------------------------------------